Citation Nr: 1543263	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-10 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a stroke, to include as due to herbicide exposure.

2.  Entitlement to an increased rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (NOS).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1967 to September 1969, to include service in the Republic of Vietnam.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems. 

The issues of entitlement to an increased rating in excess of 50 percent for service-connected PTSD and depressive disorder, NOS, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO has conceded that the Veteran served in the Republic of Vietnam during the Vietnam era and, therefore, exposure to herbicides is presumed.

2.  A stroke is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include herbicide exposure.




CONCLUSION OF LAW

A stroke was not incurred in or aggravated by the Veteran's active duty service and may not be presumed to have been incurrent or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In connection with the Veteran's claim for service connection, the RO sent a letter to him in September 2011, prior to the initial unfavorable decision issued in March 2012, advising him of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a stroke; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that a VA examination or opinion is not necessary with respect to the claim decided herein.  In this regard, the Veteran's service treatment records are completely silent as to any complaints or symptoms associated with a stroke.  Furthermore, the record does not contain any competent evidence suggesting a causal relationship between his currently-diagnosed lacunar stroke and his military service, to include his exposure to herbicides.  The Court has held that VA is not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that a service event or illness, to include his exposure to herbicides, caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  For all of these reasons, the evidence does not indicate that the Veteran's currently-diagnosed lacunar stroke may be related to active service, to include his exposure to herbicides, such as to require an examination, even under the low threshold of McLendon.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304 (2015).  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Residuals of a cold injury and degenerative disc disease are listed among the disease entitled to presumptive service connection in section 38 C.F.R. § 3.309(a).

The record indicates that the Veteran served in the Republic of Vietnam.  A presumption exists for veterans who served in Republic of Vietnam during the Vietnam era where certain diseases associated with exposure to herbicide agents used in support of military operations in the Republic of Vietnam will be considered to have been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus); Hodgkin's disease; Ischemic heart disease; all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Ischemic heart disease includes, but is not limited to the following: acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  However, Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e). VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  Notice, 79 Fed. Reg. 20,308 (2014).

Nevertheless, even though a disease is not included on the list of presumptive diseases associated with herbicide exposure, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his stroke is a result of his exposure to herbicide, including Agent Orange, while serving in the Republic of Vietnam.  See Report of General Information, September 2011.

As to the first element of service connection, the Veteran's post-service treatment reflect a diagnosis of and ongoing treatment for a stroke.  Specifically, in July 2011, the Veteran complained of numbness, discomfort, and weakness.  The neurologist noted that an April 2011 MRI revealed "a clear right-sided deep lacunar stroke, age indeterminate, but definitely appearing chronic on this study as well as scattered nonspecific white matter changes" in the right centrum semiovale.  VA Neurology Consult, July 2011.  Subsequent VA treatment records reflect ongoing treatment for a stroke, specifically the use of prescription of medication.  Thus, the Board finds that the Veteran has a current diagnosis of a stroke, and that the first element of service connection is met as to this issue.

As noted above, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnoses referable to a stroke.  Additionally, the Veteran has never stated that he was diagnosed with a stroke or that he suffered from symptoms associated with a stroke while he was in-service.  Instead, with regard to his stroke, the Veteran's only contention is that this disorder, which was identified in 2011, was a result of his exposure to herbicides in the Republic of Vietnam.  See Report of General Information, September 2011.  As the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Thus, the second element of service connection is met as to this issue.

As to the nexus element of service connection, the Board notes that service connection can be established on a direct basis, as well as a presumptive basis.  With regard to presumptive service connection, the Veteran has never alleged that his stroke manifested to a compensable degree within one year from separation from active duty service, or that his symptoms began in service and have continued to the present.  In fact, VA treatment records show that the Veteran's stroke was not diagnosed until 2011.  See VA Neurology Consult, July 2011.  Moreover, a stroke is not among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  Thus, the provisions of 38 C.F.R. § 3.303(b) and 38 C.F.R. § 3.309(a) do not apply as to these claims, and the Board finds that presumptive service connection is not warranted for a stroke.

The Board further notes that a stroke is not among the presumptive diseases associated with exposure to herbicides listed in 38 C.F.R. § 3.309(e).  In fact, Note 2 of 38 C.F.R. § 3.309(e) specifically excludes a stroke as a disease associated with exposure to herbicides.  However, the Veteran can still claim entitlement to service connection on a direct basis.  See Combee v. Brown, supra.

With regard to direct service connection, there is no competent, probative evidence or opinion of record that suggests a nexus between any incident in service, to include exposure to herbicides, and the Veteran's stroke.  Indeed, none of the post-service medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative have intimated that any such evidence or opinion exists.  In fact, the Veteran's VA treatment record indicate that the Veteran's stroke was caused by a prescription medication.  See, e.g., VA Primary Care Note, April 2012.  Additionally, in a March 2013 VA treatment record, the Veteran acknowledges that his treating physician told him that a specific medication caused his stroke.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's stroke and his military service, to include his presumed exposure to herbicides, and the Veteran's mere conclusory generalized statements that exposure to herbicides may have caused his stroke is insufficient to require the Secretary to provide an examination.  See Waters, supra; McLendon, supra.  

Lay witnesses are competent to provide testimony or statements concerning symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, 6 Vet. App. 465, 469 (1994).

In this case, the Board finds that the lay statements of record do not provide persuasive evidence in support of this claim.  The medical matters of the diagnosis and etiology of a stroke are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis and etiology of a stroke are complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to either diagnosis or medical nexus have no probative value.

Therefore, based on the foregoing, the Board finds that service connection for a stroke is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a stroke.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a stroke is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

With regard to the Veteran's claim for an increased rating for service-connected PTSD and depressive disorder, NOS, the Board notes that the Veteran's claim was initiated when the RO received a report of hospitalization indicating that the Veteran has been hospitalized for his service-connected PTSD and depressive disorder, NOS.  See 38 C.F.R. § 4.29 (2015).  Thereafter, the RO issued the October 2010 rating decision currently on appeal, wherein it assigned a temporary total rating based on hospitalization over 21 days under 38 C.F.R. § 4.29 for the period from April 12, 2011, to May 31, 2011.  The RO then assigned a 50 percent disability rating for the Veteran's service-connected PTSD and depressive disorder, NOS from June 1, 2011.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that, where the record does not adequately reflect the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The Veteran's most recent VA examination to assess the nature and severity of his service-connected PTSD and depressive disorder, NOS, was in October 2011, four years ago.  The Board finds that this is inadequate to adequately assess the Veteran's current claim for an increase as it is four years old and that a new VA examination to address the current nature and severity of the Veteran's service-connected PTSD is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequate support the decision in an appeal for an increased rating).

Furthermore, with regard to the Veteran's claim for a TDIU, as the Veteran has claimed that he is unemployable due to his service-connected PTSD and depressive disorder, NOS, the Board finds that that issue is inextricably intertwined with the issue of entitlement to an increased rating for service-connected PTSD and depressive disorder, NOS.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the Veteran's claim for the second issue).  As such, the Board cannot resolve this issue prior to resolution of the issue of entitlement to an increased rating for service-connected PTSD and depressive disorder, NOS.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated to February 18, 2014, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim for an increased rating for PTSD and depressive disorder, NOS, or his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claims remaining on appeal.  VA treatment records dated to February 18, 2014, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claims.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his PTSD and depressive disorder, NOS. The electronic record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD and depressive disorder, NOS.  The examiner should also specifically address the impact that such has on the Veteran's social and occupational functioning. 

Further, the examiner should render a retrospective medical opinion regarding the impact the Veteran's service-connected PTSD and depressive disorder, NOS had on his social and occupational functioning from June 1, 2011.  Moreover, the examiner should indicate whether there has been any change(s) in severity of the Veteran's PTSD and depressive disorder, NOS since June 1, 2011.  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity, including impact on social and occupational functioning, of the disability on each date.

All examination findings/testing results, along with a complete, clearly-stated rationale for any opinion offered, must be provided.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


